DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/041006, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications filed with and before 13/041006 do not support receiving physiological data before, during and after resuscitation following injury.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-6, 8-16, 18-25 and 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the physiological data against a model and estimating a probability the patient is bleeding.
 The limitation of comparing the physiological data against a model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system” language, “comparing” in the context of this claim encompasses the user mentally comparing the waveforms that are observed. Similarly, the limitation of assessing effectiveness of a CPR procedure on the patient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computer system” language, “estimating” in the context of this claim encompasses the user manually calculating a probability. If a claim limitation, under its broadest reasonable 
 This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not integrate the abstract idea into a practical application. Specifically, Messerges and Huiku which have been previously cited disclose physiological sensors that collect cardiovascular data, i.e. a blood pressure monitor and a PPG. As well as, using a computer system to perform the comparing, determining and estimating steps. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims do not add significantly more because claims 6, 8-16, 18-22 recite more details about the abstract comparing, determining and estimating. Similarly, claims 29-37 recite different sensors to be used in the pre-solutional data gathering step and all the sensors are generically recited physiological sensors. Claims 24-34 recite another abstract idea of generating a model and claims 3-5 recite the types of fluid resuscitation this method is after. Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensors and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16, 18-25, 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the CRI is estimated by comparing physiological data to the CRI where the CRI is both a sample waveform and the equation recited. Which is actually compared? Additionally, it is unclear if the waveform data is the same or different than the cardiovascular data. Is it cardiovascular waveform data? It is unclear how waveform data is compared to the references waveforms. Are they all compared together or is the collected waveform data compared to each reference waveform individually? How is the probability a patient is bleeding determined from the CRI value? What is the correlation between the two?
Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 18 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the sample waveforms are the same as the reference waveforms recited in claim 2 or if they are different waveforms. If they are different do the steps replace those of claim 2?
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Similar to the independent claims it is not clear how the CRI is compared to a pre-existing model where that pre-existing model includes a waveform and that waveform corresponds to a respective value of a CRI. This is confusing as the CRI is either a single point in time or a waveform over time so how can a respective value of CRI, assuming we are talking about a discrete value at a given point in time, correspond to a whole sample waveform? Additionally, the last line of claim 19 recites that the CRI value is produced based on a sum of the normalized similarity coefficients but how is this the CRI if the CRI equation recited in claim 2 is how the CRI is determined? Does this calculation replace the equation in claim 2? Are the CRI values for each waveform all summed together with each other based on the weighting or is each value summed on its own somehow?
Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Are the waveform data of claims 23-25 the cardiovascular physiological data or the waveform data or are they all cardiovascular waveform data? do they replace the physiological data of claim 2?
Claim 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the model is generated by the formula of claim 2 and the physiological state determination steps of claims 25-33. Is the physiological data of claim 2 compared to various models of the physiological states like in claims and those physiological state data or waveforms are defined by the formula in claim 2? It is not clear as claim 2 recites comparing the physiological data to a model, singular, but the physiological states seem to be several different waveforms or models.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. it is unclear how determining the most predictive signal or autonomously learning a set of probabilistic models actual relates the received physiological data to physiological state measurement.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from claim 28 but there is no longer a claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112b rejections of 1-6, 8-16, 18-25 and 29-38, Examiner respectfully disagrees. The issue is it is still not clear exactly how the comparison to the reference waveforms works. Are the CRI compared to the reference waveforms collectively or to each reference waveform individually?
Conclusion
Claims 1-6, 8-16, 18-25 and 29-38 do not have art rejections.
The art of record does not disclose the specifics of the determination of the CRI. For claim 9, the prior art does not disclose the probability is based on an average value of the CRI. For claim 10, the prior art does not disclose bleeding estimate is based on a standard deviation of the values of the CRI. For claim 11, the prior art does not disclose the estimate of bleeding is based on a skewness of a plurality of the values of CRI. For claims 12-13, the prior art does not disclose determining the estimate of bleeding based on a rate of change or a rate of rate change. For claim 15 and 16, the prior art does not disclose that the CRI values are between 0 and 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793